DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 and 8/6/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims (5, 12, 19 preamble), and claims (6, 13, 20 preamble and first limitation) are objected to because of the following informalities:  “comprise instruction are executable” appear to be misspelling of “comprise instructions that are executable”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 1, 8, and 15, the first limitation recites: “one or more speakers of the playback device being currently idle” in line 1. In the same limitation last 2 lines on the other hand it is recited: “the echo canceller is configured to cancel audio output from the one or more speakers”, which implies that the “one or more speakers” are active (and not “idle”) as they are producing “output”. 
Furthermore the limitation four of these claims recite: “output” “an audible tone” “within the first portion of the first voice input”, which implies the said “audible tone” to completely overlap temporally “the first portion”. Limitation five on the other hand recites: “cancel” “the audible tone” “within the first portion” “from the captured second portion of the first voice input”, which appears to suggest that the “audible tone” to be also present in the “second portion” as well. The examiner therefore interpreted the claim to imply: “cancel” “the audible tone” “within the first portion” “from the 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (1, 8, 15), and (6, 13, 20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 9, 15) and (5, 13, 19) of U.S. Patent No. 10,621,981. Although the claims at issue are not identical, they are not patentably distinct from each other because:
16/845,946
1. A system comprising a playback device, wherein the playback device comprises at 

based on one or more speakers of the playback device being currently idle, activate a tone canceller, wherein the playback device activates an echo canceller when the one or more speakers are playing audio, and wherein the echo canceller is configured to cancel audio output from the one or more speakers across a plurality of frequency bands; capture, via one or more microphones, a first portion of a first voice input; 






detect, within the first portion of the first voice input, a wake word for a voice assistant; 




in response to detection of the wake word within the first portion of the first voice input and after activation of the tone canceller, output, via the one or more speakers, an audible tone in acknowledgement of the wake-word detection within the first portion of the first voice input, wherein the audible tone has content in one or more known frequency bands which are a subset of 















capture, via the one or more microphones, a second portion of the first voice input; 





and cancel, via the activated tone canceller, the audible tone in acknowledgement of the wake-word detection within the first portion of the first voice input from the captured second portion of the first voice input.

6. The system of claim 1, wherein the instructions are executable by the at least one processor such that the playback device is configured to cancel the audible tone in acknowledgement of the wake-activate the tone canceller at least one frame before output of the audible tone in acknowledgement of the wake-word detection within the first portion of the first voice input. 


1. A system comprising: one or more speakers; one or more microphones; one 


when the one or more speakers are idle, activating the second sound canceller, the second sound canceller configured to cancel audio output from the one or more speakers in the identified frequency bands of the full audible frequency spectrum in which the audible tone in acknowledgment of the detected wake-word has content

Capturing, via the one or more microphones, first audio within an acoustic environment; 


detecting, within the captured first audio, a wake-word for a voice service; identifying a set of frequency bands of the full audible frequency spectrum in which an audible tone in acknowledgment of the detected wake-word has content; 
in response to detecting the wake-word for the voice service and before playing an audible tone in acknowledgement of the detected wake-word on the one or more speakers, activating either (a) a first sound canceller or (b) a second sound canceller, wherein activating either the (a) first sound canceller or (b) the second sound canceller comprises: when the one or more speakers are playing back audio capturing, via the one or more microphones, second audio within the acoustic environment, wherein the second audio comprises sound produced by the one or more speakers in outputting the audible tone in acknowledgement of the detected wake-word; 
and cancelling the audible tone in acknowledgement of the detected wake-word from the captured second audio using the activated sound canceller.










5. The system of claim 1, wherein audio captured by the one or more microphones is divided into frames for processing by either (a) the first sound canceller or (b) the second sound canceller, and wherein activating either (a) the first sound canceller or (b) the second sound canceller before playing the audible tone in acknowledgement of the detected wake-word comprises activating either (a) the first sound canceller or (b) the second sound canceller at least one frame before outputting the audible tone in acknowledgement of the detected wake-word via the one or more speakers.


“every limitation in the instant application claims (1, 8, 15), and (6, 13, 20) is taught in the conflicting application claim(s) (1, 9, 15) and (5, 13, 19) and therefore the instant application claim is obvious in view of the conflicting claims, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982)”.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Farzad Kazeminezhad/
Art Unit 2657
August 12th 2021.